         Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 1 of 42




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


SANTA FE DREAMERS PROJECT
1213 Mercantile Road                                    Case No.
Santa Fe, New Mexico 87507,

SPANISH COMMUNITY CENTER                                COMPLAINT FOR INJUNCTIVE
309 N. Eastern Avenue                                   AND DECLARATORY RELIEF
Joliet, Illinois 60432,

               and

AMERICAN GATEWAYS
314 E. Highland Mall Boulevard
Suite 501
Austin, Texas 78752,

               Plaintiffs,

       vs.

CHAD F. WOLF, in his purported official capacity
as Acting Secretary of Homeland Security
c/o Office of the General Counsel
U.S. Department of Homeland Security
2707 Martin Luther King Jr. Ave, SE
Washington, DC 20528-0485,

KENNETH T. CUCCINELLI, in his purported
official capacities as Senior Official Performing the
Duties of Deputy Secretary of Homeland Security
and Acting Director of U.S. Citizenship and
Immigration Services
c/o Office of the Chief Counsel
U.S. Citizenship and Immigration Services
20 Massachusetts Ave, NW
Room 4210
Washington, DC 20529,

MATTHEW T. ALBENCE, in his purported official
capacities as Deputy Director and Senior Official
Performing the Duties of Director of U.S.
Immigration and Customs Enforcement
500 12th St., SW
Washington, DC 20536,
                                                 1
         Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 2 of 42




JOSEPH EDLOW, in his purported official capacity
as Deputy Director of Policy of U.S. Citizenship and
Immigration Services
c/o Office of the Chief Counsel
U.S. Citizenship and Immigration Services
20 Massachusetts Ave, NW
Room 4210
Washington, DC 20529,

MARK A. MORGAN, in his purported official
capacity as Senior Official Performing the Duties of
Commissioner of U.S. Customs and Border
Protection
1300 Pennsylvania Ave, NW
Washington, DC 20229,

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY
c/o Office of the General Counsel
U.S. Department of Homeland Security
2707 Martin Luther King Jr. Ave, SE
Washington, DC 20528-0485,

UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES
c/o Office of the Chief Counsel
U.S. Citizenship and Immigration Services
20 Massachusetts Ave, NW
Room 4210
Washington, DC 20529,

UNITED STATES CUSTOMS AND
IMMIGRATION ENFORCEMENT
500 12th St., SW
Washington, DC 20536,

              and

UNITED STATES CUSTOMS AND BORDER
PROTECTION
1300 Pennsylvania Ave, NW
Washington, DC 20229

              Defendants.




                                               2
         Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 3 of 42




                                       INTRODUCTION

       1.      Plaintiffs Santa Fe Dreamers Project, Spanish Community Center, and American

Gateways (“Plaintiffs”) bring this action to enjoin and vacate the unlawful July 28, 2020

memorandum (the “Wolf Memorandum” or “Memorandum”) issued by Defendant Chad Wolf,

in his purported capacity as the Acting Secretary of the U.S. Department of Homeland Security

(“DHS”), imposing draconian changes to the Deferred Action for Childhood Arrivals (“DACA”)

initiative. 1 Because Defendant Wolf assumed the position of Acting Secretary in violation of the

Homeland Security Act (“HSA”) and the Federal Vacancies Reform Act (“FVRA”), he lacked

statutory authority to issue the Memorandum, rendering it ultra vires, without force or effect, and

void. Alternatively, even if Defendant Wolf had statutory authority to assume the position of

Acting Secretary, his purported accession to office violated the Appointments Clause of the

United States Constitution, and he consequently had no authority to issue the Memorandum.

       2.      DHS has already begun to implement the restrictions purportedly set forth in the

Wolf Memorandum, including by issuing directives from Defendant United States Citizenship

and Immigration Services (“USCIS”) that, among other items, require all initial applications for

DACA participation and work authorization to be rejected; cap any DACA or related work-

authorization renewals for current recipients at one year rather than two; and require all pending

and future applications for advance parole to be rejected absent “exceptional circumstances” (the

“USCIS Directives”). 2 These actions, which are ultra vires and unlawful, have directly and



1
 See Chad F. Wolf, Reconsideraton of the June 15, 2012 Memorandum Entitled “Exercising
Prosecutorial Discretion with Respect to Individuals Who Came to the United States as
Children” (July 28, 2020),
https://www.dhs.gov/sites/default/files/publications/20_0728_s1_daca-reconsideration-
memo.pdf.
2
 See Joseph Edlow, Implementing Acting Secretary Chad Wolf’s July 28 Memorandum,
“Reconsideration of the June 15, 2012 Memorandum Entitled ‘Exercising Prosecutorial

                                                3
           Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 4 of 42




irreparably disrupted the DACA-application and -renewal processes and impeded the ability of

immigrant-services organizations like Plaintiffs to carry out their core missions, which require

them to offer free or substantially subsidized legal services to every eligible undocumented

person who walks through their doors.

          3.   As a direct consequence of Defendant Wolf’s unlawful changes to the DACA

initiative, Plaintiffs have been and will continue to be forced to divert a large portion of their

resources—much of which had been earmarked for non-DACA issues and clients—to advising

DACA recipients and applicants, their families, and their employers on the impact of these new

restrictions. Moreover, by reducing the length of DACA renewals from two years to one year,

the Wolf Memorandum will force Plaintiffs to double the resources they expend assisting DACA

recipients with renewing their participation in the initiative. These resources, too, will come at

the expense of Plaintiffs’ ability to assist clients with other immigration-related proceedings and

issues.

          4.   These lost financial and staffing resources are unrecoverable. Plaintiffs have no

means of recouping funds to make up for the unexpected shortfall in money and manpower

because humanitarian-grant opportunities are scarce and the COVID-19 public-health crisis has

dramatically limited Plaintiffs’ ability to fundraise and recruit volunteers.

          5.   The ensuing shortfall also threatens to tarnish Plaintiffs’ reputations as effective

advocates for immigrants. Plaintiffs have been in operation for many years—over five decades

in the case of Plaintiff Spanish Community Center—and have built up reputations in their

respective communities as compassionate providers of quality legal services.            The Wolf

Memorandum threatens to substantially undermine the goodwill Plaintiffs have worked hard to



Discretion with Respect to Individuals Who Came to the United States as Children’” (Aug. 21,
2020), https://www.uscis.gov/sites/default/files/document/policy-alerts/dacamemo.pdf.

                                                  4
         Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 5 of 42




build by forcing them to choose which clients to prioritize in light of the substantial changes to

DACA.

       6.      Absent immediate injunctive relief and, ultimately, vacatur of the Wolf

Memorandum, Plaintiffs will continue to suffer these irreparable injuries, as will similar

immigrant-services organizations across the country.

       7.      Accordingly, this Court should vacate the Wolf Memorandum on the grounds that

it is ultra vires, has no force or effect, and violates the APA. Alternatively, the Court should

vacate the Wolf Memorandum on the ground that it was issued by an official purporting to hold

office in violation of the Appointments Clause. Either way, because the Wolf Memorandum was

unlawfully issued, the Court should immediately enjoin enforcement and implementation of its

terms against any person.

                                           PARTIES

Plaintiffs

       8.      Plaintiff Santa Fe Dreamers Project is a non-profit organization based in Santa Fe,

New Mexico that provides free legal services to immigrants to promote economic empowerment,

community development, family unity, and liberation from detention.          Santa Fe Dreamers

Project “gets its name from our country’s Dreamers: the undocumented immigrant youth who,

through tireless campaigning and bottomless courage, are shaping immigration policy in the

US.” Its mission is to represent every eligible immigrant who walks through its doors, to use

service strategies that expand vulnerable peoples’ access to legal counsel, and to elevate the

voices and narratives of immigrants in our community to support positive reform.

       9.      Santa Fe Dreamers Project provides immigration legal services, including

individual legal representation and assistance with DACA applications and renewals, to all

people who qualify for immigration relief. Before the Wolf Memorandum, Santa Fe Dreamers


                                                5
         Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 6 of 42




Project assisted approximately 500 clients per year with DACA-renewal applications. It does so

through one-on-one sessions via telephone and in-person at Santa Fe Dreamers Project’s office

and, before the COVID-19 public-health crisis, through weekly in-person clinics that it hosts.

Santa Fe Dreamers Project continues to host virtual clinics every week and will resume hosting

weekly in-person clinics as soon as it is again safe to do so.

       10.     Having faithfully and reliably served the Santa Fe immigrant community at no

cost since 2015, Santa Fe Dreamers Project has cultivated substantial goodwill with that

community. Many of Santa Fe Dreamers Project’s clients have come to rely on and trust its

quality, no-cost immigration services and return to seek those services as the need arises. Many

of Santa Fe Dreamers Project’s clients refer members of their family or friends who need no-cost

immigration services to Santa Fe Dreamers Project. Santa Fe Dreamers Project has cultivated

and maintained this goodwill largely by adhering to its core mission of providing high-quality,

no-cost immigration services to all eligible immigrants who seek them.

       11.     Santa Fe Dreamers Project does not charge any fees for its services. Clients using

its services pay any application- or biometric-processing fees directly to immigration authorities

and for postage, where applicable.

       12.     The Wolf Memorandum and USCIS Directives have already forced Santa Fe

Dreamers Project to devote a greater portion of its limited staff and volunteer hours to advising

clients, their families, and the clients’ employers about the clients’ eligibility for DACA as well

as their ability to obtain or renew their period of deferred action and work authorization under

DACA. In the few weeks since the Memorandum was issued, approximately sixty-five clients or

prospective clients have contacted Santa Fe Dreamers Project regarding the Memorandum’s

effects on their eligibility for the DACA initiative, the availability of advance parole, and the

financial burden of applying for DACA renewal annually rather than bi-annually. Santa Fe

                                                  6
          Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 7 of 42




Dreamers Project’s staff have had to spend at least thirty additional hours fielding telephone calls

and correspondence from these clients and advising them about the changes wrought by the Wolf

Memorandum and USCIS Directives, hours the staff would not have had to expend but-for the

Memorandum and Directives. Santa Fe Dreamers Project anticipates that it will continue to have

to devote substantial staff time and resources to fielding telephone calls and correspondence

from clients who would be eligible for DACA were it not for the Wolf Memorandum and USCIS

Directives, advising those clients about the changes wrought by the Memorandum and

Directives, and researching and advising those clients on whether other avenues of immigration

relief are available to them unless and until USCIS begins accepting first-time DACA

applications.

         13.    Moreover, because USCIS officials have begun reducing the length of DACA

renewals from two years to one year under the Wolf Memorandum and USCIS Directives, many

of Santa Fe Dreamers Project’s clients will need to submit DACA renewals every year instead of

every other year. Santa Fe Dreamers Project anticipates that, because its DACA clients now

must renew their DACA benefits twice as frequently, it will soon need to assist with at least

twice as many DACA-renewal applications per year compared to past years. As a result, Santa

Fe Dreamers Project will need to expend a substantially greater portion of its limited financial,

staffing, and volunteer resources on assisting DACA recipients with renewal applications,

including by increasing the duration and frequency of in-person DACA-renewal clinics that it

hosts.

         14.    Santa Fe Dreamers Project already plans to spend more of its operating budget to

hire at least one additional staff member to help handle the increased workload. This and other,

similar expenditures will substantially deplete the resources Santa Fe Dreamers Project is able to

expend assisting other clients with other immigration-related proceedings or issues. Santa Fe

                                                 7
         Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 8 of 42




Dreamers Project has already earmarked much of its resources to assisting clients with these

other types of proceedings and issues and will have to divert those resources to handle its

increased DACA-related workload.

        15.     Santa Fe Dreamers Project will not be able to make up for the financial and

staffing resources lost because of the Wolf Memorandum and USCIS Directives through

additional donation- or grant-based fundraising or by recruiting additional volunteers,

particularly because the COVID-19 public-health crisis has substantially impeded in-person

fundraising events and the recruitment of volunteers.

        16.     The substantially increased workload caused by the Wolf Memorandum and

USCIS Directives and the resulting shortfall in Santa Fe Dreamers Project’s resources puts at

grave risk the goodwill that Santa Fe Dreamers Project has carefully built with the Santa Fe

immigrant community by providing high-quality services to all qualified immigrants who seek

them. This goodwill advances Santa Fe Dreamers Project’s core organizational mission because

it causes recurring clients to return and new clients to seek Santa Fe Dreamers Project’s services

for the first time. By forcing Santa Fe Dreamers Project to pick and choose which clients to

serve in a timely manner and which to turn away or place on months-long waitlists for services,

however, or by substantially increasing the length of waitlists for Santa Fe Dreamers Project’s

services, the Memorandum and Directives will substantially undermine this goodwill and,

consequently, Santa Fe Dreamers Project’s reputation.           This in turn will impede Santa Fe

Dreamers Project’s ability to carry out its core mission.

        17.     These ongoing and imminent harms negatively affect Santa Fe Dreamers Project’s

ability to fulfill its core mission, an essential part of which is to offer free, quality legal services

to each and every eligible person who walks through the door. The Wolf Memorandum and

USCIS Directives have made it substantially more costly for Santa Fe Dreamers Project to serve

                                                   8
           Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 9 of 42




the needs of its clients, jeopardizing and irreparably impeding its ability to carry out its core

organizational mission.

        18.     These harms to Santa Fe Dreamers Project also directly harm its clients. If Santa

Fe Dreamers Project is forced to expend a substantially greater portion of its resources to serve

clients with DACA-related issues, it will have fewer resources available to help victims of

mental or physical abuse or human trafficking obtain specialized humanitarian visas; offer

periodic legal workshops to recently arrived families seeking asylum in the United States; or

assist youths who have been abused, abandoned, or neglected obtain permanent residency,

among other vital services. Without no-cost legal assistance from Santa Fe Dreamers Project,

many members of these served populations will be at grave risk of unemployment; separation

from their families, friends, and communities; immigration detention; or removal from this

country.

        19.     Plaintiff Spanish Community Center is a non-profit organization based in Joliet,

Illinois that provides low- or no-cost legal and social services to immigrants, among other

populations. Spanish Community Center’s mission is to help improve the quality of life for

Latinos, immigrants, and low-income people through educational and social services.

        20.     Spanish Community Center provides immigration legal services, including

assistance with DACA applications and renewals, to all individuals who seek its services.

Historically, Spanish Community Center has assisted approximately eighty clients per year with

DACA-renewal applications. It does so through one-on-one, in-person sessions at Spanish

Community Center’s offices and, before the COVID-19 public-health crisis, through monthly in-

person workshops that it hosts. Spanish Community Center will resume hosting these workshops

as soon as it is again safe to do so.




                                                9
        Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 10 of 42




       21.     Spanish Community Center is the only organization in Will County, Illinois that

provides low-cost immigration services. Because several other immigrant-services organizations

in the surrounding area have closed during the COVID-19 public-health crisis, Spanish

Community Center has seen an influx of new clients from outside Will County.

       22.     Having faithfully served the immigrant community of Joliet and surrounding

areas at low cost since 1969, Spanish Community Center has cultivated substantial goodwill with

that community. Many of Spanish Community Center’s clients have come to rely on and trust its

quality, low-cost immigration services and return to seek those services as the need arises. Many

of Spanish Community Center’s clients refer members of their family or friends who need low-

cost immigration services to Spanish Community Center.            Spanish Community Center has

cultivated and maintained this goodwill largely by adhering to its core mission of providing high-

quality, low-cost immigration services to all immigrants who seek them.

       23.     Spanish Community Center charges no more than $50 per DACA-renewal

application, though it waives that fee for clients who cannot afford to pay it and for clients who

seek DACA-renewal assistance at one of Spanish Community Center’s in-person workshops.

Although clients using Spanish Community Center’s services pay any application- or biometric-

processing fees directly to immigration authorities, Spanish Community Center pays the costs of

shipping necessary documents to those authorities, and its staff translate documents from

Spanish to English or vice versa as necessary and at no cost to clients.

       24.     The Wolf Memorandum and USCIS Directives have already forced Spanish

Community Center to devote a greater portion of its limited staff and volunteer hours to advising

clients on the clients’ eligibility for DACA as well as their ability to obtain or renew their period

of deferred action and work authorization under DACA. In the weeks between the U.S. Supreme

Court’s June 2020 decision invalidating the Trump Administration’s first effort to rescind DACA

                                                 10
        Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 11 of 42




and the issuance of the Wolf Memorandum, Spanish Community Center had assisted

approximately forty clients with preparing and finalizing first-time DACA applications for

submission to USCIS. Spanish Community Center staff spent at least eighty hours preparing

those applications. Since the Wolf Memorandum was issued, however, Spanish Community

Center has had to expend substantial, additional staff time and resources contacting those

approximately forty clients individually to explain that they once again are unable to apply for

DACA and creating and managing a waitlist to serve those clients in the event USCIS again

begins accepting first-time DACA applications. Spanish Community Center would not have had

to expend these resources but-for the Wolf Memorandum and USCIS Directives.             Spanish

Community Center anticipates that it will continue to have to devote substantial staff time and

resources to fielding telephone calls and correspondence from clients who would be eligible for

DACA were it not for the Wolf Memorandum and USCIS Directives, advising those clients

about the changes wrought by the Memorandum and Directives, and researching and advising

those clients on whether other avenues of immigration relief are available to them unless and

until USCIS begins accepting first-time DACA applications.

       25.    Moreover, because USCIS officials have begun reducing the length of DACA

renewals from two years to one year under the Wolf Memorandum and USCIS Directives, many

of Spanish Community Center’s clients will need to submit DACA renewals every year instead

of every other year. Spanish Community Center anticipates that, because its DACA clients now

must renew their DACA benefits twice as frequently, it will soon need to assist with at least

twice as many DACA-renewal applications per year compared to past years. As a result,

Spanish Community Center will need to expend a substantially greater portion of its limited

financial and staffing resources on assisting DACA recipients with renewal applications,




                                              11
        Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 12 of 42




including the amount of staff time that Spanish Community Center’s staff must spend translating

documents.

       26.     Spanish Community Center has already earmarked much of its resources to

assisting clients with immigration proceedings and issues not related to DACA and will have to

divert those resources to handle its increased DACA-related workload. Spanish Community

Center cannot afford to hire any additional staff members to help handle the increased workload.

Instead, Spanish Community Center will have to divert the limited time of its small staff from

assisting clients with, for example, applications for U-visas, Violence Against Women Act

benefits, and asylum to assisting clients with DACA-renewal applications.              This will

substantially deplete the resources Spanish Community Center is able to expend assisting clients

with immigration-related proceedings or issues unrelated to DACA.

       27.     Spanish Community Center will not be able to make up for the financial and

staffing resources lost because of the Wolf Memorandum and USCIS Directives through

additional donation- or grant-based fundraising or by recruiting additional volunteers. If budget

or resource shortfalls caused by the Memorandum and Directives become too great, Spanish

Community Center will likely have to increase the modest fee it ordinarily charges for

immigration services or else limit or discontinue those services.

       28.     The substantially increased workload caused by the Wolf Memorandum and

USCIS Directives, the resulting shortfall in Spanish Community Center’s resources, and any

necessary increase in the fee it charges for its services will put at grave risk the goodwill that

Spanish Community Center has carefully built with the immigrant community in Joliet and

surrounding areas by providing high-quality services to all immigrants who seek them. This

goodwill advances Spanish Community Center’s core organizational mission because it causes

recurring clients to return and new clients to seek Spanish Community Center’s services for the

                                                12
         Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 13 of 42




first time. By forcing Spanish Community Center to pick and choose which clients to serve and

which to turn away, however, or by substantially increasing the length of waitlists for Spanish

Community Center’s services, the Wolf Memorandum and USCIS Directives will substantially

undermine this goodwill, which in turn will impede Spanish Community Center’s ability to carry

out its core mission.

       29.        These ongoing and imminent harms negatively affect Spanish Community

Center’s ability to fulfill its core mission, an essential part of which is to offer low-cost, quality

legal services to each and every undocumented person who walks through the door. The Wolf

Memorandum and USCIS Directives have made it substantially more costly for Spanish

Community Center to serve the needs of its clients, jeopardizing and irreparably impeding its

ability to carry out its core organizational mission.

       30.        These harms to Spanish Community Center also directly harm its clients. If

Spanish Community Center is forced to expend a substantially greater portion of its resources to

serve clients with DACA-related issues, it will have fewer resources available to help victims of

mental or physical abuse obtain specialized visas; defend clients who are in removal

proceedings; or assist victims of persecution obtain asylum in the United States, among other

vital services.     Without low-cost legal assistance from Spanish Community Center, many

members of these served populations will be at grave risk of unemployment; separation from

their families, friends, and communities; immigration detention; or removal from this country.

       31.        Plaintiff American Gateways is a non-profit organization based in Austin, Texas

and with additional offices in San Antonio and Waco, Texas. It provides low- or no-cost legal

education and advocacy to immigrants in twenty-three central Texas counties whose incomes are

at or below 200% of the federal poverty guidelines and is the only organization in Texas that

does so.     American Gateways’ mission is to champion the dignity and human rights of

                                                 13
        Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 14 of 42




immigrants, refugees, and survivors of persecution, torture, conflict, and human trafficking

through exceptional immigration legal services at no or low cost, education, and advocacy.

       32.     American Gateways provides immigration legal services, including assistance

with DACA applications and renewals, to as many financially qualified people as its resources

allow. Historically, American Gateways has assisted at least 130 clients per year with DACA-

renewal applications. It does so through one-on-one, in-person sessions at its offices and, before

the COVID-19 public-health crisis, through periodic in-person clinics that it hosts. American

Gateways will resume hosting these clinics as soon as it is again safe to do so.

       33.     American Gateways charges a $100 fee for its DACA-renewal services but

waives that fee for clients who cannot afford it. Clients using American Gateways’ services pay

any application- or biometric-processing fees directly to immigration authorities.

       34.     The Wolf Memorandum and USCIS Directives have already forced American

Gateways to devote a greater portion of its limited staff and volunteer hours to advising clients

on their eligibility for DACA as well as their ability to obtain or renew their period of deferred

action and work authorization under DACA. In the weeks between the U.S. Supreme Court’s

June 2020 decision invalidating the Trump Administration’s first effort to rescind DACA and the

issuance of the Wolf Memorandum, American Gateways staff had spent substantial time

advising and educating the public and potential and current clients about DACA and the renewed

viability of first-time DACA applications; contacting forty-nine clients in preparation for a

virtual legal clinic at which American Gateways would assist those clients with first-time DACA

applications; and assisting several clients with preparing and finalizing first-time DACA

applications for submission to USCIS. Since the Wolf Memorandum was issued, however,

American Gateways staff have had to expend substantial, additional time contacting these clients

individually to explain that they once again are unable to apply for DACA; creating and

                                                14
        Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 15 of 42




managing a waitlist to serve those clients in the event USCIS again begins accepting first-time

DACA applications; and researching and advising those clients on whether other avenues of

immigration relief are available to them. American Gateways would not have had to expend

these additional resources but-for the Wolf Memorandum and USCIS Directives. American

Gateways anticipates that it will continue to have to devote substantial staff time and resources to

fielding telephone calls and correspondence from clients who would be eligible for DACA were

it not for the Wolf Memorandum and USCIS Directives, advising those clients about the changes

wrought by the Memorandum and Directives, and researching and advising those clients on

whether other avenues of immigration relief are available to them unless and until USCIS begins

accepting first-time DACA applications.

       35.     Moreover, because USCIS officials have begun reducing the length of DACA

renewals from two years to one year under the Wolf Memorandum and USCIS Directives, many

of American Gateways’ clients will need to submit DACA renewals every year instead of every

other year. American Gateways anticipates that, because its DACA clients now must renew their

DACA benefits twice as frequently, it will soon be called upon to assist with at least twice as

many DACA-renewal applications per year compared to past years. As a result, American

Gateways will need to expend a substantially greater portion of its limited financial and staffing

resources on assisting DACA recipients with renewal applications.

       36.     Because many of its current and prospective clients are not aware of changes

wrought by the Wolf Memorandum and USCIS Directives, American Gateways has, consistent

with its core mission, spent significant staff hours and resources on additional public education

and outreach regarding the changes to DACA eligibility and renewal terms.                American

Gateways’ management and legal staff have spent substantial time drafting and translating

social-media communications regarding the changes wrought by the Wolf Memorandum and

                                                15
         Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 16 of 42




USCIS Directives and preparing to give information sessions on this topic to students and staff at

local schools and community colleges. American Gateways is scheduled to give one of these

information sessions in mid-September 2020.

        37.    American Gateways must devote much of its resources to assisting clients—at

least some of whom would be eligible for DACA benefits were it not for the Wolf Memorandum

and USCIS Directives—with immigration proceedings and issues not related to DACA.

American Gateways cannot afford to hire any additional staff members to help handle the

increased DACA-renewal workload. Instead, to deal with the resources shortfall, American

Gateways will have to choose between (a) diverting the limited time of its staff from assisting

clients with, for example, applications for U-visas, Violence Against Women Act benefits,

removal defense, and asylum, to assisting clients with DACA-renewal applications, thereby

substantially depleting the resources American Gateways is able to expend assisting clients with

immigration-related proceedings or issues unrelated to DACA; (b) placing more clients seeking

assistance with DACA-renewal applications on waitlists; or (c) refraining from assisting some

clients with DACA-renewal applications altogether. Any one of these outcomes is contrary to

American Gateways’ mission of providing exceptional legal services to immigrants at no or low

cost.

        38.    American Gateways will not be able to make up for the financial and staffing

resources lost because of the Wolf Memorandum and USCIS Directives through additional

donation- or grant-based fundraising or by recruiting additional volunteers.

        39.    These ongoing and imminent harms negatively affect American Gateways’ ability

to fulfill its core mission, an essential part of which is to offer no- or low-cost, quality legal

services to as many low-income undocumented people as its resources allow.             The Wolf

Memorandum and USCIS Directives have made it substantially more costly for American

                                                16
        Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 17 of 42




Gateways to serve the needs of its clients, jeopardizing and irreparably impeding its ability to

carry out its core organizational mission.

       40.     These harms to American Gateways also directly harm its clients. Under the

Wolf Memorandum and USCIS Directives, USCIS has already rejected first-time DACA

applications submitted by at least two of American Gateways’ clients. If American Gateways

expends a substantially greater portion of its resources to serve clients with DACA-related

issues, it will have fewer resources available to help victims of mental or physical abuse obtain

specialized visas; defend clients who are in removal proceedings; or assist victims of persecution

obtain asylum in the United States, among other vital services. Without no- or low-cost legal

assistance from American Gateways, and if American Gateways is unable to find other

immigration-services organizations in the area to assist them, many members of these served

populations will be at grave risk of unemployment; separation from their families, friends, and

communities; immigration detention; or removal from this country.

Defendants

       41.     Defendant Chad F. Wolf purports to serve as Acting Secretary of Homeland

Security and therefore as the “head” of the Department of Homeland Security with “direction,

authority, and control over it.” See 6 U.S.C. § 112(a)(2). He purports to exercise the duties and

functions of the Secretary of Homeland Security and issued the Wolf Memorandum in that

purported capacity. Plaintiffs sue Defendant Wolf in his purported official capacity.

       42.     Defendant Kenneth T. Cuccinelli purports to serve as the “Senior Official

Performing the Duties of Deputy Secretary of Homeland Security” and as Acting Director of

U.S. Citizenship and Immigration Services. On information and belief, Defendant Cuccinelli is,

or soon will be, implementing and enforcing the Wolf Memorandum, as Defendant Edlow has

already done. Plaintiffs sue Defendant Cuccinelli in his purported official capacity.


                                                17
        Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 18 of 42




       43.     Defendant Matthew T. Albence purports to serve as Deputy Director and “Senior

Official Performing the Duties of Director” of U.S. Immigration and Customs Enforcement. The

Wolf Memorandum was addressed to Defendant Albence. On information and belief, Defendant

Albence is, or soon will be, implementing and enforcing the Wolf Memorandum, as the Wolf

Memorandum orders him to do, and as Defendant Edlow has already done. Plaintiffs sue

Defendant Albence in his purported official capacity.

       44.     Defendant Joseph Edlow purports to serve as Deputy Director of Policy of U.S.

Citizenship and Immigration Services. Defendant Wolf purported to appoint Defendant Edlow

as Deputy Director of USCIS on February 19, 2020. The Wolf Memorandum was addressed to

Defendant Edlow. Defendant Edlow issued the USCIS Directives in his purported capacity as

USCIS Deputy Director of Policy. Plaintiffs sue him in his purported official capacity.

       45.     Defendant Mark A. Morgan purports to serve as “Senior Official Performing the

Duties of Commissioner” of U.S. Customs and Border Protection. On information and belief,

Defendant Morgan is, or soon will be, implementing and enforcing the Wolf Memorandum, as

the Memorandum orders him to do, and as Defendant Edlow has already done. The Wolf

Memorandum was addressed to Defendant Morgan. Plaintiffs sue Defendant Morgan in his

purported official capacity.

       46.     Defendant Department of Homeland Security is the executive department

principally charged with administering the federal immigration laws.          See, e.g., 6 U.S.C.

§§ 202(5), 251; 8 U.S.C. § 1103(a)(1), (5).

       47.     Defendant United States Citizenship and Immigration Services is a component

agency of DHS. See 6 U.S.C. § 271. It is the agency primarily responsible for administering the

DACA initiative, including adjudicating first-time and renewal applications, applications for

work authorization, applications for advance parole, and other proceedings.

                                               18
        Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 19 of 42




       48.     Defendant United States Immigration and Customs Enforcement is a component

agency of DHS. It is responsible for, among other functions, enforcing the federal immigration

laws. See 6 U.S.C. § 251-52.

       49.     Defendant United States Customs and Border Protection is a component agency

of DHS. It is responsible for, among other functions, “enforce[ing] and administer[ing] all

immigration laws” in “coordination with U.S. Immigration and Customs Enforcement and

United States Citizenship and Immigration Services” as well as “the detection, interdiction, [and]

removal” of “persons unlawfully entering, or who have recently unlawfully entered, the United

States.” 6 U.S.C. § 211(c)(8).

                                 JURISDICTION AND VENUE

       50.     This Court has subject-matter jurisdiction under 28 U.S.C. § 1331.

       51.     Venue is proper in this district under 28 U.S.C. §§ 1391(b) and (e)(1).

                         FACTUAL AND LEGAL BACKGROUND

       52.     It is a bedrock principle of the United States of America that our country, more

than any other, is welcoming of immigrants and that its people are better for it. Describing the

United States as a “shining city on a hill,” President Ronald Reagan explained that the “visitors

to that city on the Potomac do not come as white or black, red or yellow; they are not Jews or

Christians; conservatives or liberals; or Democrats or Republicans. They are Americans awed by

what has gone before, proud of what for them is still . . . a shining city on a hill.” 3 Twenty-six

years later, then-U.S. Senator Barack Obama invoked the dream of a “city on a hill” in

describing college students of diverse backgrounds, most of whom were the first members of

their families to attend college: “I look out at a sea of faces that are African-American and


3
 Ronald Reagan, Election Eve Address: A Vision for America (Nov. 11, 1980),
https://www.reaganlibrary.gov/11-3-80.

                                                19
         Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 20 of 42




Hispanic-American and Asian-American and Arab-American and Anglo-American.                  I see

students who have come here from over 100 different countries, believing like those first settlers

that they too could find a home in that City on a Hill—that they too could find success in the

unlikeliest of places.” 4

        53.     From these principles was born the Deferred Action for Childhood Arrivals

(“DACA”) initiative, which, since June 15, 2012, has granted forbearance from removal

proceedings, temporary work authorization, and other benefits to hundreds of thousands of

young people who came to the United States as children and satisfy specific criteria. As

President Obama explained, DACA “is about young people who grew up in America—kids who

study in our schools, young adults who are starting careers, patriots who pledge allegiance to our

flag. These Dreamers are Americans in their hearts, in their minds, in every single way but one:

on paper. They were brought to this country by their parents, sometimes even as infants. They

may not know a country besides ours. They may not even know a language besides English.

They often have no idea they’re undocumented until they apply for a job, or college, or a driver’s

license.” 5

        54.     President Obama further explained why providing relief through DACA is so

critical, not just to DACA recipients, but to the country as a whole: “Ultimately, this is about

basic decency. This is about whether we are a people who kick hopeful young strivers out of




4
 Barack Obama, Commencement Address at University of Massachusetts at Boston (June 2,
2006), https://youtu.be/qWQG8aE8o7s?t=518 (8:38-9:09).
5
  Obama’s Statement Following Trump’s Ending of DACA, Politico, June 5, 2017,
https://www.politico.com/story/2017/09/05/obamas-statement-following-trumps-ending-of-daca-
transcript-242339.

                                               20
           Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 21 of 42




America, or whether we treat them the way we’d want our own kids to be treated. It’s about who

we are as a people—and who we want to be.” 6

          55.   Consistent with this rationale, the DACA initiative has, to date, benefitted

hundreds of thousands of young people who were brought to the United States as children. It has

kept families together and shielded recipients from being removed from the only country many

of them have ever known. To be eligible, applicants must have entered the United States before

the age of sixteen; have lived continuously in the United States since June 2007; be in school,

have attained certain educational milestones, or have served honorably in the United States

armed services; have no significant criminal history; and pose no threat to national security,

among other criteria. Until July 28, 2020, those granted DACA’s protections were designated

low priorities for removal and received authorization to work legally in the United States for a

two-year, renewable period.

          56.   This case concerns the Trump Administration’s latest salvo against DACA and its

efforts to run roughshod over the values of our “shining city on a hill” by destroying DACA any

way it can. In an attempted end-run around the Supreme Court’s recent decision invalidating the

Administration’s efforts to terminate DACA, see Dep’t of Homeland Sec. v. Regents of the Univ.

of Cal., 140 S. Ct. 1891, 1916 & n.7 (2020), Defendant Wolf issued the Wolf Memorandum on

July 28, 2020, placing new and draconian restrictions on DACA. Because Defendant Wolf

lacked statutory or constitutional authority to issue the Wolf Memorandum, however, the

Memorandum is ultra vires, without force or effect, void, and should be vacated.

I.        The Deferred Action for Childhood Arrivals Initiative

          57.   On June 15, 2012, under the Obama Administration, then-Secretary of Homeland

Security Janet Napolitano issued a memorandum (the “Napolitano Memorandum”) entitled

6
    Id.

                                               21
        Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 22 of 42




“Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States

as Children.” The memorandum established an immigration-enforcement initiative known as

DACA. 7

       58.     The Napolitano Memorandum establishes guidelines for the exercise of

immigration-enforcement discretion with respect to young immigrants who were brought to the

United States as children and meet criteria demonstrating that they are low priorities for removal.

Deferred action is a type of enforcement discretion under which DHS does not seek, for a limited

period, to remove an individual who is present in the United States without authorization.

       59.     In its most recent iteration before July 28, 2020, DACA provided renewable, two-

year periods of forbearance from removal proceedings, temporary work authorization, and other

benefits to young, undocumented people who entered the United States as children. To be

eligible for an exercise of enforcement discretion under the DACA initiative, a person must

(1) have come to the United States under the age of sixteen; (2) have continuously resided in the

United States since before June 12, 2007, and been present in the U.S. on June 12, 2012; (3) be

in school, have graduated from high school, have obtained a general education development

certificate or be an honorably discharged veteran of the Coast Guard or Armed Forces of the

United States; (4) not have been convicted of a felony offense, a significant misdemeanor

offense, multiple misdemeanor offenses, or otherwise pose a threat to national security or public

safety; and (5) not be above the age of thirty. Until Defendant Wolf purported to amend DACA

on July 28, 2020, DACA recipients were required to seek renewal of deferred action and work

authorization and pay a $495 renewal fee every two years.



7
  Janet Napolitano, Exercising Prosecutorial Discretion with Respect to Individuals Who Came
to the United States as Children (June 15, 2012), https://www.dhs.gov/xlibrary/assets/s1-
exercising-prosecutorial-discretion-individuals-who-came-to-us-as-children.pdf.

                                                22
         Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 23 of 42




        60.     Over 640,000 young people were benefitting from DACA as of March 31, 2020. 8

The initiative has allowed them to live and work in this country without fear of being

unexpectedly separated from their jobs, family members, and communities. Relying on DACA’s

effective guarantee of forbearance from removal, DACA recipients have made plans to pursue

higher learning, settle into new jobs, and care for their families.

II.     The Administration’s First Attempt to Eliminate DACA

        61.     On September 5, 2017, then-Acting Secretary of Homeland Security Elaine C.

Duke issued a memorandum (the “Duke Memorandum”) entitled “Rescission of the June 15,

2012 Memorandum Entitled ‘Exercising Prosecutorial Discretion with Respect to Individuals

Who Came to the United States as Children.’” 9 The Duke Memorandum purported to rescind

the Napolitano Memorandum and terminate the DACA initiative. The Duke Memorandum

directed DHS officials to entertain renewal applications from DACA recipients whose benefits

were set to expire within six months but reject all first-time and all other renewal applications for

relief under the initiative.

        62.     On June 22, 2018, in response to several district-court orders enjoining

enforcement of the Duke Memorandum because, among other grounds, it was arbitrary and

capricious and violated the Administrative Procedure Act (“APA”), then-Secretary of Homeland

Security Nielsen issued a second memorandum (the “Nielsen Memorandum”) that purported to




8
 See U.S. Citizenship & Immigr. Servs., Approximate Active DACA Recipients: As of March
31, 2020 (July 22, 2020),
https://www.uscis.gov/sites/default/files/document/data/Approximate%20Active%20DACA%20
Receipts%20-%20March%2031%2C%202020.pdf.
9
 Elaine C. Duke, Rescission of the June 15, 2012 Memorandum Entitled “Exercising
Prosecutorial Discretion with Respect to Individuals Who Came to the United States as
Children” (Sept. 5, 2017), https://www.dhs.gov/news/2017/09/05/memorandum-rescission-daca.

                                                  23
        Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 24 of 42




clarify and elaborate on the Duke Memorandum’s reasoning and recommit DHS to rescinding

DACA. 10

       63.     Litigation concerning the legality of the Duke and Nielsen Memoranda wound its

way to the United States Supreme Court. On June 18, 2020, the Court invalidated Acting

Secretary Duke’s order terminating DACA. See Dep’t of Homeland Sec. v. Regents of the Univ.

of Cal., 140 S. Ct. 1891, 1916 & n.7 (2020). Holding that Duke’s order was arbitrary and

capricious under the Administrative Procedure Act, 5 U.S.C. § 706(2)(A), the Court concluded

that the order had (1) “failed to address” whether DACA recipients had legitimately come to rely

on the initiative’s protections and would suffer hardship in its absence; and (2) had failed to

consider or adequately explain the decision to terminate forbearance from removal under DACA

rather than only the initiative’s extension of work authorization and other benefits. Id. at 1910-

16. Having concluded that the Duke Memorandum’s “dual failure” to “consider the conspicuous

issues of whether to retain forbearance and what if anything to do about the hardship to DACA

recipients” raised “doubts about whether the agency appreciated the scope of its discretion or

exercised that discretion in a reasonable manner,” the Court affirmed the vacatur of Duke’s order

rescinding DACA and remanded the matter to the Department of Homeland Security “so that it

may consider the problem anew.” Id. at 1916 & n.7.

III.   Defendant Wolf’s Subsequent Unlawful Attempt to Restrict DACA

       64.     The Trump Administration wasted no time on remand. In a matter of weeks,

Defendant Wolf issued the Wolf Memorandum in his purported capacity as Acting Secretary.

The Wolf Memorandum severely restricted access to DACA for new applicants and current




10
   Kirstjen M. Nielsen, Memorandum from Secretary Kirstjen M. Nielsen (June 22, 2018),
https://www.dhs.gov/sites/default/files/publications/18_0622_S1_Memorandum_DACA.pdf.

                                               24
         Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 25 of 42




recipients alike. It was also issued without authority because Defendant Wolf never lawfully

assumed the office of Acting Secretary.

       A.      The Federal Vacancies Reform Act and Homeland Security Act

       65.     Two federal statutes govern the order of succession for Acting Secretary of

Homeland Security: the Federal Vacancies Reform Act, 5 U.S.C. § 3345 et seq., and the

Homeland Security Act, 6 U.S.C. § 101 et seq.

       66.     Under 6 U.S.C. § 113(a)(1)(A) and 5 U.S.C. § 3345(a)(1), the Deputy Secretary

of Homeland Security, a Presidentially nominated and Senate-confirmed official, assumes the

office of Acting Secretary of Homeland Security in the event the Secretary of Homeland Security

dies, resigns, or is otherwise unable to perform the functions and duties of the office.

       67.     Under 6 U.S.C. § 113(g)(1), the Under Secretary for Management of the

Department of Homeland Security, a Presidentially nominated and Senate-confirmed official,

assumes the office of Acting Secretary of Homeland Security in the event neither the Secretary

of Homeland Security nor the Deputy Secretary of Homeland Security are available to exercise

the functions and duties of Secretary.

       68.     Under 6 U.S.C. § 113(g)(2), the Secretary of Homeland Security may designate

other officers of the Department of Homeland Security in further order of succession to serve as

Acting Secretary in the event neither the Secretary nor the Deputy Secretary nor the Under

Secretary for Management are available to exercise the functions and duties of Secretary.

       69.     Under 5 U.S.C. § 3346(a)(1), acting officials “may serve in the office . . . for no

longer than 210 days beginning on the date the vacancy occurs.” After these 210 days elapse,

“the office shall remain vacant,” id. § 3348(b)(1), and any action taken by someone purporting to

hold that office shall have neither force nor effect, see id. § 3348(d)(1).




                                                  25
         Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 26 of 42




        B.     The Trump Administration Shuffles Officials at the Department of
               Homeland Security

        70.    Until April 2019, the order of succession at DHS beyond the Deputy Secretary

and Under Secretary of Management was governed by two documents: Executive Order 13753

(“Executive Order 13753”), dated December 9, 2016, and DHS Delegation Number 00106

(“Directive 00106”), dated December 15, 2016 and issued pursuant to then-Secretary Jeh

Johnson’s authority under 6 U.S.C. § 113(g)(2).

        71.    Executive Order 13753 designated the order of DHS officials who would become

Acting Secretary “during any period in which the Secretary has died, resigned, or otherwise

become unable to perform the functions and duties of the office of Secretary,” provided they

could assume office consistent with the FVRA and were not already holding office in an acting

capacity. 11

        72.    Section II.A of Directive 00106 adopted the order of succession laid out in

President Obama’s executive order “[i]n case of the Secretary’s death, resignation, or inability to

perform the functions of the Office.”

        73.    Section II.B of Directive 00106, however, imposed a separate and different order

of succession for Acting Secretary in the event the Secretary becomes “unavailable to act during

a disaster or catastrophic emergency.”      This second order of succession for disasters and

emergencies was laid out in an appendix to Directive 00106 called “Annex A.” Directive 00106

and Annex A’s order of succession remained unchanged until April 9, 2019.

        74.    President Donald J. Trump nominated Kirstjen Nielsen to be Secretary of

Homeland Security on October 11, 2017. On December 5, 2017, the Senate confirmed her

nomination.

11
 See Exec. Order 13753 § 1, Amending the Order of Succession in the Department of
Homeland Security, 81 Fed. Reg. 90,667, 90,667 (Dec. 9, 2016).

                                                26
           Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 27 of 42




          75.   On April 7, 2019, Secretary Nielsen announced via Twitter that she had resigned

that office effective that day. 12 A little over three hours later, however, she tweeted that she had

“agreed to stay on as Secretary through Wednesday, April 10th to assist with an orderly

transition and ensure that key DHS missions are not impacted.” 13

          76.   Before Secretary Nielsen departed office on April 10, 2019, she signed a

memorandum that amended Directive 00106 by striking the text of Annex A and replacing it

with a new order of succession for Secretary of Homeland Security. This memorandum was

issued “[p]ursuant to Title 6, United States Code, Section 113(g)(2).” 14

          77.   Secretary Nielsen’s memorandum did not amend the text of Directive 00106

itself.   It left intact the language in Sections II.A and B of Directive 00106 providing,

respectively, that Executive Order 13753 would govern the order of succession for the Secretary

“[i]n case of the Secretary’s death, resignation, or inability to perform the functions of the

Office” and that Annex A would govern the order only in the event the Secretary is “unavailable

to act during a disaster or catastrophic emergency.” 15

          78.   Under Secretary Nielsen’s new Annex A, the CBP Commissioner, a position then

held by Kevin McAleenan, became third in line to serve as Acting Secretary in the event of the


12
   See @SecNielsen, Twitter (Apr. 7, 2019, 4:02 PM),
https://twitter.com/SecNielsen/status/1115027147893235712.
13
  @SecNielsen, Twitter (April 7, 2019, 7:36 PM),
https://twitter.com/SecNielsen/status/1115080823068332032.
14
  The United States produced a copy of Nielsen’s April 9, 2019 memorandum amending
Directive 00106 in litigation pending in the District of Maryland. See Neal J. Swartz Decl. Ex. 1,
ECF No. 41-2, Casa de Maryland, Inc. v. Wolf, No. 8:20-cv-02118-PX (D. Md.).
15
   A copy of Directive 00106 as amended by Secretary Nielsen in April 2019 is available as
Enclosure B to a November 15, 2019 letter from Representatives Bennie G. Thompson and
Carolyn B. Maloney to the Comptroller General of the United States. That letter is in turn
available here:
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/191115%20T%20Dodaro%
20re%20Letter%20to%20GAO%20on%20Wolf-Cuccinelli%20Appointment.pdf.

                                                 27
        Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 28 of 42




Secretary’s unavailability due to a disaster or catastrophic emergency, after the Deputy Secretary

and Under Secretary for Management.

       79.     Under the unamended Section II.A, however, which retained the order of

succession laid out in Executive Order 13753, Commissioner McAleenan was seventh in line to

become Acting Secretary in the event of the Secretary’s resignation—after the Deputy Secretary

of Homeland Security; the Under Secretary for Management; the Administrator of the Federal

Emergency Management Agency (“FEMA”); the Under Secretary for National Protection and

Programs; the Under Secretary for Science and Technology; and the Under Secretary for

Intelligence and Analysis, to the extent those positions were filled by Presidentially nominated

and Senate-confirmed appointees.

       80.     On April 10, 2019, the offices of Deputy Secretary of Homeland Security, Under

Secretary for Management, FEMA Administrator, and Under Secretary for Science and

Technology were vacant. The offices of Under Secretary for National Protection and Programs

and the Under Secretary for Intelligence and Analysis were not.

       81.     Because Secretary Nielsen resigned her office as Secretary and had not become

“unavailable to act during a disaster or catastrophic emergency,” two other Senate-confirmed

officials—Christopher Krebs, the Senate-confirmed Under Secretary for National Protection and

Programs, followed by David Glawe, at the time the Senate-confirmed Under Secretary for

Intelligence and Analysis—were lawfully designated to succeed Secretary Nielsen under Section

II.A of Directive 00106.

       82.     Nonetheless, in obvious contravention of Directive 00106 and Executive Order

13753, on April 10, 2019, CBP Commissioner McAleenan purported to assume Nielsen’s office

as Acting Secretary of Homeland Security.




                                               28
        Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 29 of 42




       83.    Six months later, on October 11, 2019, President Trump tweeted that

Commissioner McAleenan would be departing DHS. 16

       84.    On November 8, 2019—212 days after Nielsen vacated the office of Secretary of

Homeland Security and 2 days past the 210 days allotted under 5 U.S.C. § 3346(a)(1)—

Commissioner McAleenan issued an order in his purported capacity as Acting Secretary

purporting to further amend Directive 00106 by striking the text of Section II.A and replacing it

with language providing that Annex A would govern the order of succession for the Secretary

“[i]n case of the Secretary’s death, resignation, or inability to perform the functions of the

Office,” rather than only in the event of the Secretary’s unavailability due to a disaster or

catastrophic emergency. 17

       85.    Pursuant to his purported authority as Acting Secretary under 6 U.S.C.

§ 113(g)(2), Commissioner McAleenan’s order also struck the text of Annex A to Directive

00106 and replaced it with a new order of succession in which the CBP Commissioner and the

Under Secretary for Strategy, Policy, and Plans would become third and fourth in line to serve as

Acting Secretary, respectively, after the Deputy Secretary and Under Secretary for Management.

       86.    On November 8, 2019, the offices of Deputy Secretary, Under Secretary for

Management, and Under Secretary for Strategy, Policy, and Plans were vacant. But President

Trump’s nomination of Defendant Wolf as Under Secretary for Strategy, Policy, and Plans was

already pending in the Senate.


16
  @realDonaldTrump, Twitter (Oct. 11, 2019, 4:46 PM),
https://twitter.com/realdonaldtrump/status/1182804700699086848?lang=en.
17
    A copy of Commissioner McAleenan’s order purportedly amending Directive 00106 is
available as Enclosure A to a November 15, 2019 letter from Representatives Bennie G.
Thompson and Carolyn B. Maloney to the Comptroller General of the United States. That letter
is in turn available here:
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/191115%20T%20Dodaro%
20re%20Letter%20to%20GAO%20on%20Wolf-Cuccinelli%20Appointment.pdf.

                                               29
        Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 30 of 42




       87.     The Senate confirmed Defendant Wolf as Under Secretary for Strategy, Policy,

and Plans on November 13, 2019.

       88.     On November 13, 2019—216 days after Nielsen vacated the office of Secretary

and 6 days past the 210 days allotted under 5 U.S.C. § 3346(a)(1)—Commissioner McAleenan

resigned as Acting Secretary of Homeland Security. Because the Deputy Secretary, Under

Secretary of Management, and CBP Commissioner positions were vacant, Defendant Wolf

purported to take office that same day as Acting Secretary of Homeland Security under

Commissioner McAleenan’s November 8, 2019 order purportedly amending Directive 00106.

       89.     On November 15, 2019, Bennie G. Thompson, Chairman of the House

Committee on Homeland Security, and Carolyn B. Maloney, then the Acting Chairwoman of the

House Committee on Oversight and Reform, wrote the United States Comptroller General—head

of the United States Government Accountability Office (“GAO”)—expressing skepticism that

Commissioner McAleenan lawfully assumed office as Acting Secretary of Homeland Security

consistent with 6 U.S.C. § 113(g), that he lawfully amended Directive 00106 on November 8,

2019 consistent with the Federal Vacancies Reform Act, 6 U.S.C. § 3345 et seq., and that

Defendant Wolf lawfully purported to succeed Commissioner McAleenan as Acting Secretary.

The letter requested that the GAO “conduct an expedited review to resolve whether Mr. Wolf,”

who is “now engaged in decision-making that impact[s] the security of every American,” is

“legally serving in the position” of Acting Secretary of Homeland Security. 18

       90.     On August 14, 2020, the GAO’s General Counsel issued a report in response to

Representatives Thompson and Maloney’s letter.            The report observed that although

18
   Letter from U.S. Reps. Bennie G. Thompson, Chairman, Homeland Security Committee, and
Carolyn Maloney, Acting Chairwoman, Committee on Oversight & Reform, to U.S. Comptroller
General Gene Dodaro (Nov. 15, 2019),
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/191115%20T%20Dodaro%
20re%20Letter%20to%20GAO%20on%20Wolf-Cuccinelli%20Appointment.pdf.

                                               30
         Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 31 of 42




Commissioner “McAleenan assumed the title of Acting Secretary upon the resignation of

Secretary Nielsen,” “the express terms of the existing designation” governing the order of

succession to the office of Secretary of Homeland Security “required another official to assume

that title.”      “As such,” the report explained, Commissioner “McAleenan did not have the

authority to amend the Secretary’s existing designation” to permit Defendant Wolf to succeed

McAleenan as Acting Secretary.         “Accordingly,” the report concluded, “Messrs. Wolf and

Cuccinelli were named to their respective positions of Acting Secretary and Senior Official

Performing the Duties of Deputy Secretary by reference to an invalid order of succession.” The

report announced that GAO would refer the questions of “who should be serving as the Acting

Secretary and the Senior Official Performing the Duties of Deputy Secretary” and the

“consequences of actions taken by these officials” to the “DHS Office of Inspector General for

its review.” 19

        91.        On August 25, 2020, President Trump announced via Twitter that he intended to

nominate Defendant Wolf as the permanent Secretary of Homeland Security. 20 As of the filing

of this Complaint, President Trump has not done so. Nor has he ever designated Defendant Wolf

as Acting Secretary of Homeland Security.

        C.         The Wolf Memorandum and USCIS Directives

        92.        On July 28, 2020—474 days after Secretary Nielsen vacated the office of

Secretary of Homeland Security and 258 days after Defendant Wolf purportedly assumed office

as Acting Secretary—Wolf issued the Wolf Memorandum, which is entitled “Reconsideration of


19
  U.S. Gov’t Accountability Office, B-3321650, Decision Letter on Legality of Service of
Acting Secretary of Homeland Security and Service of Senior Official Performing the Duties of
Deputy Secretary of Homeland Security (Aug. 14, 2020) at 11,
https://www.gao.gov/assets/710/708830.pdf.
20
  @realDonaldTrump, Twitter (Aug. 25, 2020, 9:30 AM),
https://twitter.com/realDonaldTrump/status/1298296592764735490.

                                                 31
        Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 32 of 42




the June 15, 2012 Memorandum Entitled ‘Exercising Prosecutorial Discretion with Respect to

Individuals Who Came to the United States as Children.’”

       93.    In “the exercise of [Defendant Wolf’s purported] authority and discretion in

establishing national immigration policies and priorities” under 8 U.S.C. § 1103(a)(1) and 6

U.S.C. § 202(5), the Wolf Memorandum purports to rescind the Duke and Nielsen Memoranda,

states that Defendant Wolf is “considering” the DACA initiative “anew,” and purports to order

“certain immediate changes to the DACA policy.”

       94.    As a practical matter, the Wolf Memorandum purports to rescind, but effectively

reinstates, the Duke and Nielsen Memoranda. Addressed to Defendants Albence, Edlow, and

Morgan in their official capacities, the Memorandum orders them to immediately implement

changes to DACA similar to those wrought by the Duke Memorandum in 2017, and effectively

eliminates DACA for new applicants. Specifically, the Wolf Memorandum orders Defendants

Albence, Edlow, and Morgan to take the following steps, among others, “effective immediately”:

   •   Reject all initial applications for DACA participation, reject associated applications for

       work authorization, and refund all associated fees, purportedly “without prejudice to re-

       filing such requests should DHS determine to begin accepting initial requests again in the

       future”;

   •   Process all pending and future properly submitted DACA- and work-authorization-

       renewal applications submitted by current DACA recipients;

   •   Limit any DACA or related work-authorization renewals to one year rather than two;

   •   Reject all pending and future applications for advance parole from DACA beneficiaries

       “absent” unexplained “exceptional circumstances”;




                                               32
          Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 33 of 42




     •   Refrain from terminating previously approved grants of deferred action, work

         authorization, or advance parole “for the remaining duration of their validity periods”

         solely on the basis of the Memorandum’s purported directives; and

     •   Exercise “discretionary authority to terminate or deny deferred action at any time when

         immigration officials determine termination or denial of deferred action is appropriate.”

         95.    On August 21, 2020, USCIS, the arm of DHS chiefly responsible for

administering immigration services and benefits, issued policy directives purporting to

implement the Wolf Memorandum’s changes to DACA. The USCIS Directives instruct all

USCIS personnel to immediately act as follows:

     •   Reject all initial DACA requests and associated applications for employment

         authorization submitted by immigrants who have never before been granted DACA relief,

         and return all associated fees, without prejudice to refiling such requests should DHS

         elect to begin accepting initial requests again;

     •   Reject DACA renewal requests received more than 150 days prior to the expiration of the

         recipient’s current DACA validity period;

     •   Limit the period of any grant of deferred action and any associated period of work

         authorization under DACA to one year;

     •   Continue to charge a $410 processing fee and $85 biometrics fee for applications for

         work-authorization renewals despite the fact that future periods of deferred action and

         work authorization will be halved; 21




21
  Though not discussed in the USCIS implementation directives, USCIS’s website indicates that
the same $495 fee covers associated applications for renewed grants of deferred action under
DACA even though the length of any such renewal, like the length of work-authorization
renewals, has been halved.

                                                   33
        Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 34 of 42




   •   Reject all pending and future Form 1-131 applications for advance parole from DACA

       recipients, unless the applicant can demonstrate “exceptional circumstances”; and

   •   Immediately update USCIS’s internal operating procedures to permit DHS officers to

       exercise “discretionary authority” under the Wolf Memorandum “to terminate or deny

       deferred action at any time when immigration officials determine termination or denial of

       deferred action is appropriate.”

       96.     Under the Wolf Memorandum and USCIS Directives, USCIS has already denied

first-time applications for DACA benefits submitted by clients of Plaintiffs and, absent relief

from this Court, will continue to do so. On information and belief, absent relief from this Court,

USCIS will soon begin granting applications for renewed deferred action and work authorization

submitted by clients of Plaintiffs for only one year rather than two.

                                     CAUSES OF ACTION

                                  FIRST CAUSE OF ACTION

 The Wolf Memorandum and USCIS Directives Are Void Because They Were Issued by
Defendant Wolf While He Was Purporting to Serve As Acting Secretary In Violation of the
            Homeland Security Act and the Federal Vacancies Reform Act

       97.     Plaintiffs repeat and incorporate by reference the preceding allegations.

       98.     Defendant Wolf’s purported accession to the office of Acting Secretary of

Homeland Security violated the Homeland Security Act, as follows:

       99.     When he purported to assume the office of Acting Secretary of Homeland

Secretary on April 10, 2019 upon Secretary Kirstjen Nielsen’s resignation, former CBP

Commissioner McAleenan did so in violation of the DHS directive governing the order of

succession to that office issued by Secretary of Homeland Security Jeh Johnson and amended by

Secretary Nielsen pursuant to the Homeland Security Act, 6 U.S.C. § 113(g)(2). Therefore,




                                                 34
        Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 35 of 42




Commissioner McAleenan was never lawfully designated Acting Secretary of Homeland

Security and never lawfully assumed the functions, duties, and powers of that office.

       100.    Because Commissioner McAleenan never lawfully assumed the functions, duties,

and powers of the office of Acting Secretary of Homeland Security, he lacked lawful authority to

further amend the DHS directive governing the order of succession to that office under 6 U.S.C.

§ 113(g)(2). Thus, his November 8, 2019 order purporting to do so was ultra vires and void.

       101.    Defendant Wolf purported to assume office as Acting Secretary of Homeland

Security, and could only have done so, under Commissioner McAleenan’s November 8, 2019

order purportedly amending the DHS directive governing the order of succession to that office

pursuant to 6 U.S.C. § 113(g)(2). Because Commissioner McAleenan’s order was ultra vires

and void, however, Defendant Wolf was never lawfully designated Acting Secretary of

Homeland Security, and purported to assume the functions, duties, and powers of that office in

violation of the Homeland Security Act.

       102.    Defendant Wolf’s purported accession to the office of Acting Secretary of

Homeland Security also violated the Federal Vacancies Reform Act, as follows:

       103.    First, when Commissioner McAleenan purported to amend the DHS directive

governing the order of succession to the office of Secretary of Homeland Security on November

8, 2019, the office had been vacant since Secretary Nielsen departed on April 10, 2019—that is,

for 212 days. The office was therefore “vacant” under the Federal Vacancies Reform Act, 5

U.S.C. §§ 3346(a)(1), 3348(b)(1), and Commissioner McAleenan’s November 8, 2019 order

claiming to amend the order of succession lacked “force or effect,” id. § 3348(d)(2). Because

Commissioner McAleenan’s order lacked force or effect, and because Defendant Wolf purported

to assume office as Acting Secretary and could only have done so under that order, Defendant

Wolf was never lawfully designated Acting Secretary of Homeland Security and purported to

                                               35
         Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 36 of 42




assume the functions, duties, and powers of that office in violation of the Federal Vacancies

Reform Act. Under 5 U.S.C. § 3348(d)(1), his promulgation of the Wolf Memorandum in his

purported capacity as Acting Secretary had no force or effect.

        104.       Second, when Defendant Wolf purported to assume office as Acting Secretary of

Homeland Security on November 13, 2019, the office of Secretary had been vacant for at least

216 days. Under the Federal Vacancies Reform Act, 5 U.S.C. §§ 3346(a)(1), 3348(b)(1), the

office was to “remain vacant” unless and until a permanent Secretary of Homeland Security was

nominated and confirmed. Defendant Wolf purported to assume office as Acting Secretary of

Homeland Security in violation of these provisions.           Under 5 U.S.C. § 3348(d)(1), his

promulgation of the Wolf Memorandum in his purported capacity as Acting Secretary had no

force or effect.

        105.       The President has never designated Defendant Wolf as Acting Secretary of

Homeland Security under 5 U.S.C. § 3345 or any other statute, and Defendant Wolf has never

served as first assistant to the Secretary of Homeland Security.

        106.       Because Defendant Wolf purported to assume office in violation of the Homeland

Security Act and the Federal Vacancies Reform Act, he was never lawfully designated Acting

Secretary of Homeland Security and never lawfully assumed the functions, duties, and powers of

that office. As a result, he lacked any lawful authority to issue the Wolf Memorandum. The

Wolf Memorandum is therefore ultra vires, without force or effect, and void.

        107.       Furthermore, because Defendant Wolf was never lawfully designated Acting

Secretary of Homeland Security and never lawfully assumed the functions, duties, and powers of

that office, he lacked any lawful authority to appoint Defendant Edlow as Deputy Director for

Policy of U.S. Citizenship and Immigration Services on February 19, 2020. Thus, Defendant

Edlow never lawfully assumed the functions, duties, and powers of that office.

                                                 36
           Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 37 of 42




          108.   Because the Wolf Memorandum is ultra vires, without force or effect, and void,

and because Defendant Edlow never lawfully assumed the functions, duties, and powers of the

office of Deputy Director for Policy of U.S. Citizenship and Immigration Services, Defendant

Edlow lacked any lawful authority to issue the USCIS Directives implementing the Wolf

Memorandum, and those Directives are themselves ultra vires and void.

          109.   Plaintiffs are suffering and will continue to suffer irreparable injury resulting from

the implementation and enforcement of the unlawfully issued Wolf Memorandum and USCIS

Directives.

                                  SECOND CAUSE OF ACTION

 The Wolf Memorandum and USCIS Directives Violate the Administrative Procedure Act

          110.   Plaintiffs repeat and incorporate by reference the preceding allegations.

          111.   The Administrative Procedure Act requires a reviewing court to “hold unlawful

and set aside agency action, findings, and conclusions found to be . . . not in accordance with

law,” “in excess of statutory jurisdiction, authority, or limitations, or short of statutory right.” 5

U.S.C. § 706(2)(A), (C).

          112.   Defendant Wolf’s promulgation of the Wolf Memorandum was a final agency

action.

          113.   Defendant Edlow’s promulgation of the USCIS Directives was a final agency

action.

          114.   Defendant Wolf issued the Wolf Memorandum in his purported capacity as

Acting Secretary of Homeland Security.

          115.   Defendant Edlow issued the USCIS Directives in his purported capacity as

Deputy Director for Policy of U.S. Citizenship and Immigration Services.




                                                  37
        Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 38 of 42




       116.    Because Defendant Wolf purported to assume office in violation of the Homeland

Security Act and the Federal Vacancies Reform Act, he was never lawfully designated Acting

Secretary of Homeland Security and never lawfully assumed the functions, duties, and powers of

that office. As a result, he lacked any lawful authority to issue the Wolf Memorandum.

       117.    The Wolf Memorandum was therefore issued “not in accordance with law,” “in

excess of statutory . . . authority,” and/or “short of statutory right” and must be vacated. 5 U.S.C.

§ 706(2)(A), (C).

       118.    Because the Wolf Memorandum was issued in violation of the APA, and because

Defendant Edlow never lawfully assumed the functions, duties, and powers of the office of

Deputy Director for Policy of U.S. Citizenship and Immigration Services, Defendant Edlow

lacked lawful authority to issue the USCIS Directives implementing the Wolf Memorandum.

       119.    The USCIS Directives were therefore also issued “not in accordance with law,”

“in excess of statutory . . . authority,” and/or “short of statutory right” and must be vacated. 5

U.S.C. § 706(2)(A), (C).

       120.    Plaintiffs are suffering and will continue to suffer irreparable injury resulting from

the implementation and enforcement of the unlawfully issued Wolf Memorandum and USCIS

Directives.

                                 THIRD CAUSE OF ACTION

In the Alternative to Counts One and Two, the Wolf Memorandum and USCIS Directives
     Were Issued in Violation of the Appointments Clause, U.S. Const. art. II, § 2, cl.2

       121.    Plaintiffs repeat and incorporate by reference the allegations in paragraphs 1

through 96.

       122.    The Appointments Clause of the United States Constitution provides that

principal officers of the United States must be appointed by the President “by and with the

Advice and Consent of the Senate.” U.S. Const. art. II, § 2, cl. 2.

                                                 38
           Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 39 of 42




          123.   By purporting to exercise the duties and functions of Acting Secretary of

Homeland Security, the head of an executive department, Defendant Wolf purports to serve as a

principal officer for purposes of the Appointments Clause.

          124.   On February 19, 2020, ninety-eight days into Defendant Wolf’s purported tenure

as Acting Secretary of Homeland Security, he purportedly appointed Defendant Edlow to the

office of Deputy Director for Policy of U.S. Citizenship and Immigration Services. At the time,

the office of Secretary of Homeland Security had been vacant without a permanent appointee for

315 days, and Defendant Wolf had not been nominated by the President or confirmed by the

Senate to that position.

          125.   On July 28, 2020, 258 days into Defendant’s Wolf’s purported tenure as Acting

Secretary of Homeland Security, he issued the Wolf Memorandum heavily restricting—and in

some instances, eliminating altogether—access to DACA. At the time, the office of Secretary of

Homeland Security had been vacant without a permanent appointee for 475 days, and Defendant

Wolf had not been nominated by the President or confirmed by the Senate to that position.

          126.   To date, Defendant Wolf has not been nominated by the President by the

President or confirmed by the Senate to the office of Secretary of Homeland Security.

          127.   Thus, to the extent Defendant Wolf’s purported service as Acting Secretary of

Homeland Security on February 19, 2020 and July 28, 2020 was consistent with the Homeland

Security Act and/or the Federal Vacancies Reform Act, his purported service in that office

nonetheless violated the Appointments Clause.       Accordingly, Defendant Wolf’s purported

appointment of Defendant Edlow to the office of Deputy Director for Policy of U.S. Citizenship

and Immigration Services and issuance of the Wolf Memorandum violated the Appointments

Clause.




                                               39
           Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 40 of 42




       128.    Because the Wolf Memorandum was issued in violation of the Appointments

Clause, and because Defendant Wolf appointed Defendant Edlow to the office of Deputy

Director for Policy of U.S. Citizenship and Immigration Services in violation of the

Appointments Clause, Defendant Edlow lacked lawful authority to issue the USCIS Directives

implementing the Wolf Memorandum.

       129.    The Wolf Memorandum and USCIS Directives are therefore invalid and must be

vacated.

       130.    Plaintiffs are suffering and will continue to suffer irreparable injury resulting from

the implementation and enforcement of the unlawfully issued Wolf Memorandum and USCIS

Directives.

                                FOURTH CAUSE OF ACTION

                                   Declaratory Judgment Act

       131.    Plaintiffs repeat and incorporate by reference the preceding allegations.

       132.    Plaintiffs are suffering and will continue to suffer irreparable injury resulting from

the implementation and enforcement of the unlawfully issued Wolf Memorandum and USCIS

Directives.

       133.    The Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., provides that “[i]n a

case of actual controversy within its jurisdiction . . . , any court of the United States, upon the

filing of an appropriate pleading, may declare the rights and other legal relations of any

interested party seeking such declaration, whether or not further relief is or could be sought.” Id.

§ 2201(a).

       134.    The Court has equitable jurisdiction to enjoin “violations of federal law by federal

officials.” Armstrong v. Exceptional Child Ctr., Inc., 135 S. Ct. 1378, 1384 (2015); see Free

Enter. Fund v. Pub. Co. Accounting Oversight Bd., 561 U.S. 477, 491 n.2 (2010) (recognizing an


                                                40
        Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 41 of 42




“implied private right of action directly under the Constitution to challenge governmental action

under the Appointments Clause”).

       135.    Defendant Wolf was appointed in violation of the Homeland Security Act and the

Federal Vacancies Reform Act or, in the alternative, the Appointments Clause. Plaintiffs are

entitled to a declaration that Defendant Wolf’s designation as Acting Secretary of Homeland

Security violated federal law or the United States Constitution, that Defendant Edlow’s

purported appointment as Deputy Director for Policy of U.S. Citizenship and Immigration

Services violated federal law or the United States Constitution, and that the Wolf Memorandum

and USCIS Directives are therefore invalid.

       136.    The Wolf Memorandum, which Defendant Wolf promulgated under his purported

authority as Acting Secretary of Homeland Security, and the USCIS Directives, which Defendant

Edlow promulgated under the purported authority of the Wolf Memorandum and under his own

purported authority as Deputy Director for Policy of U.S. Citizenship and Immigration Services,

harm Plaintiffs for the reasons stated above.

                                   REQUEST FOR RELIEF

       For the foregoing reasons, Plaintiffs request that the Court:

   1. Declare that the Wolf Memorandum and USCIS Directives were issued in violation of

       the Homeland Security Act and the Federal Vacancies Reform Act and are therefore ultra

       vires and have no force or effect;

   2. Declare that the Wolf Memorandum and USCIS Directives were issued not in accordance

       with law, in violation of the Administrative Procedure Act;

   3. In the alternative, declare the Wolf Memorandum and USCIS Directives were issued in

       violation of the Appointments Clause of the U.S. Constitution;

   4. Vacate the Wolf Memorandum and USCIS Directives;


                                                41
       Case 1:20-cv-02465-RBW Document 1 Filed 09/03/20 Page 42 of 42




   5. Immediately and permanently enjoin Defendants and all their officers, employees, agents,

      and successors from implementing, applying, or enforcing the Wolf Memorandum or the

      USCIS Directives implementing it;

   6. Declare Defendant Chad F. Wolf’s purported accession as Acting Director of Homeland

      Security and Defendant Joseph Edlow’s purported appointment as Deputy Director for

      Policy of U.S. Citizenship and Immigration Services invalid under the Homeland

      Security Act and the Federal Vacancies Reform Act or, alternatively, the Appointments

      Clause of the United States Constitution;

   7. Award Plaintiffs their costs and reasonable attorneys’ fees; and

   8. Grant such further and other relief as this Court deems just and proper.

Dated: September 3, 2020                     Respectfully submitted,
                                             MUNGER, TOLLES & OLSON LLP


                                             By:       /s/ Adele M. El-Khouri
                                                   ADELE M. EL-KHOURI
THOMAS A. SAENZ                               E. MARTIN ESTRADA
tsaenz@MALDEF.org                             (Pro Hac Vice application filed concurrently)
(Pro Hac Vice application filed               BRANDON E. MARTINEZ
concurrently)                                 (Pro Hac Vice application filed concurrently)
ERNEST I. HERRERA                             MUNGER, TOLLES & OLSON LLP
eherrera@MALDEF.org                           350 South Grand Avenue, 50th Floor
(Pro Hac Vice application filed               Los Angeles, California 90017
concurrently)                                 Telephone: (213) 683-9100
MEXICAN AMERICAN LEGAL                        Facsimile: (213) 687-3702
DEFENSE AND EDUCATIONAL FUND
634 South Spring Street                       ADELE M. EL-KHOURI
Los Angeles, California 90014                 Adele.El-Khouri@mto.com
Telephone: (213) 629-2512                     XIAONAN APRIL HU
Facsimile:    (213) 629-0266                  (Pro Hac Vice application filed concurrently)
                                              April.Hu@mto.com
                                              MUNGER, TOLLES & OLSON LLP
                                              1117 F. Street, N.W., 7th Floor
                                              Washington, D.C. 20004–1357
                                              Telephone: (202) 220-1100
                                              Facsimile: (202) 220-2300
                                              Counsel for Plaintiffs
                                              42
